PER CURIAM.
Ronald Carter appeals his sentences imposed upon revocation of community control in case numbers 92-17135 and 93-7566. We affirm his sentences in case number 92-17135.
In case number 93-7566, the state charged Mr. Carter with two counts of sexual battery on a child under the age of 12. Because Mr. Carter was 17 when he committed the offenses, these offenses are life felonies. § 794.011(2), Fla.Stat. (1991). Mr. Carter pleaded guilty to two counts of attempted sexual battery on a child under the age of 12, a second-degree felony. § 777.04(4)(b), Fla. Stat. (1991). Because the maximum penalty for a second-degree felony is 15 years’ imprisonment, § 775.082(3)(c), Fla.Stat. (1991), the trial court erred in sentencing him to two concurrent terms of 22 years’ imprisonment. Accordingly, we reverse Mr. Carter’s sentences in case number 93-7566 and remand for resentencing to no more than 15 years’ imprisonment, with credit for time served.
Affirmed in part, reversed in part, and remanded for resentencing with directions.
PATTERSON, A.C.J., and ALTENBERND and WHATLEY, JJ„ concur.